In the Missouri Court of Appeals
              Eastern District
JULY 29, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED99046    STATE OF MISSOURI, RES V DARRELL LEWIS, APP

2.   ED99943 STATE OF MISSOURI, RES V KENNETH ROBERTS, APP

3.   ED100210 DOROTHY RISSELL, APP V. MICHAEL E. RISSELL, RES

4.   ED100226 MATTHEW PRINCE, RES V. COL. RONALD REPLOGLE,
     APP

5.   ED100274 JOHN S. MORAN, RES V. ANDREA L. MORAN, APP

6.   ED100693 DANIEL W. FOSTER, APP V STATE OF MISSOURI, RES




WITHDRAWAL:


1.   ED100001 XIAOYAN GU, APP V. DA HUA HU & ACE INA INS CO, RES